ORDER
PER CURIAM.
Movant Charles Fox was convicted of involuntary manslaughter and armed criminal action. He was sentenced to consecutive terms of seven and 30 years. Following his conviction, Movant filed a Rule 29.15 motion for post-conviction relief, which was denied. Movant’s conviction and the denial of his Rule 29.15 motion were affirmed on appeal in State v. Fox, 916 S.W.2d 356 (Mo.App. E.D.1996).
On November 3, 1997, Movant filed another motion for post-conviction relief, but he sought relief under section 547.360, RSMo Cum.Supp.1998, effective August 28, 1997. The motion court dismissed Movant’s motion as successive to his previously filed Rule 29.15 motion.
Movant initially filed his appeal from the motion court’s judgment in the Missouri Supreme Court, but they transferred the case to this court on January 20, 1999. On appeal, Movant argues the motion court clearly erred in dismissing his motion because section 547.360 and Rule 29.15 provide separate viable options for seeking post-conviction relief. The Missouri Supreme Court recently decided this precise issue in Schleeper v. State, 982 S.W.2d 252 (Mo. banc 1998), concluding that section 547.360 does not provide a separate ánd independent avenue for post-conviction relief from Rule 29.15. Id. Therefore, the motion court did not clearly err in denying Movant’s motion as successive. Point denied.
Judgment affirmed pursuant to Rule 84.16(b).